Per Curiam:
Within the rule laid down in Washington Virginia R. Co. v. Real Estate Trust Co. (388 U. S. 185), this company was doing business within the State of New York for the purpose of service within that State. The order should, therefore, be affirmed, with ten dollars costs and disbursements. Present — Clarke, P. J., Laughlin, Dowling, Page and Davis, JJ. Clarke, P. J., and Davis, J., dissented, on the authority of Bagdon v. Philadelphia & Beading Coal & Iron Co. (317 N. Y. 433). Order affirmed, with ten dollars costs and disbursements.